DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:
Claim 3 recited “a first magnetic rotor (18) associated with a first electromagnetic stator (16)”, such limitation should be changed to --a first magnetic rotor (18) of the respective magnetic rotors associated with a first electromagnetic stator (16) of the respective magnetic stators--, for better clarity that a first rotor/stator are referring back to respective rotors/stators of claim 1. 
Claim 5 recited “a second magnetic rotor (17) associated with a second electromagnetic stator (15)”, such limitation should be changed to -- a second magnetic rotor (17) of the respective magnetic rotors associated with a second electromagnetic stator (15) of the respective magnetic stators --, for better clarity that a first rotor/stator are referring back to respective rotors/stators of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 8, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the axial development" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected for its dependency on claim 3.
Claim 5 recites the limitation "the annular development" last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the outer jacket surface" last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the inner jacket surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the outer jacket surface" in last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected for its dependency on claim 8.
11 recites the limitation "the inner jacket surface and/or at least the outer jacket surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 2, 7, 10 and 12-14 are allowed.
RE claim 1, the prior-art does not teach, inter alia, a rotary-linear actuation assembly (10) comprising a casing (25) internally housing: - an output shaft (13) arranged coaxial with an actuation axis (A) in a translationally and rotationally movable manner; and - at least two electromagnetic actuators (11, 12) each comprising a respective electromagnetic stator (16, 15) and a respective magnetic rotor (18, 17), a first of which is a linear actuator (11) adapted to impart, at its output, a translational movement along the actuation axis (A), and a second of which is a rotary actuator (12) adapted to impart, at its output, a rotary movement around the actuation axis wherein the electromagnetic stators (15, 16) of the electromagnetic actuators (11, 12) are arranged in a mutually coaxial and concentric manner, and each actuator (11, 12) independently acts on the output shaft (13), and wherein inside the casing (25), a central rod (14) extends coaxially with the output shaft (13) and partly inside the output shaft (13), a radially outermost electromagnetic stator (15, 16) out of the first (16) and the second (15) electromagnetic stator being integrally constrained inside the casing (25) and one radially innermost electromagnetic stator (16, 15) out of the first (16) and the second (15) electromagnetic stator being integrally constrained to the central rod (14).


Claims 3-5, 8, 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/THOMAS TRUONG/Primary Examiner, Art Unit 2834